Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

June 4, 2020

 

Summit Wireless Technologies, Inc

6840 Via Del Oro

Suite 280, San Jose, California

Attention: Brett Moyer, CEO

Email: bmoyer@summitwireless.com

Dear Mr. Moyer:

 

This letter (the “Agreement”) constitutes the agreement by and between Maxim
Group LLC (“Maxim” or the “Placement Agent”) and Summit Wireless Technologies,
Inc., a company incorporated under the laws of the State of Delaware (the
“Company”), pursuant to which the Placement Agent shall serve as the placement
agent for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement (the “Placement”) of registered common stock (the
“Shares”) of the Company, par value $0.0001 per share (“Common Stock”) and
unregistered warrants to purchase shares of Common Stock (the “Warrants” and
together with the Shares, the “Securities”). The terms of the Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein
constitutes that the Placement Agent would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the
Placement, including but not limited to the Purchase Agreement (as defined
below) and the form of the Warrants, shall be collectively referred to herein as
the “Transaction Documents.” The date of the closing of the Placement shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that the obligations of the Placement Agent hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by the Placement Agent to purchase the Securities and
does not ensure the successful placement of the Securities or any portion
thereof or the success of the Placement Agent with respect to securing any other
financing on behalf of the Company. Following the prior written consent of the
Company, the Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Placement.
The sale of the Securities to any Purchaser will be evidenced by a securities
purchase agreement (the “Purchase Agreement”) between the Company and such
Purchaser in a form mutually agreed upon by the Company and the Placement Agent.
Capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, executive officers of the Company will be available upon reasonable
notice and during normal business hours to answer inquiries from prospective
Purchasers.

 

SECTION 1.                     REPRESENTATIONS AND WARRANTIES OF THE COMPANY;
COVENANTS OF THE COMPANY.

 

A.                     Representations of the Company. Each of the
representations and warranties (together with any related disclosure schedules
thereto) and covenants made by the Company to the Purchasers in the Purchase
Agreement in connection with the Placement is hereby incorporated herein by
reference into this Agreement (as though fully restated herein) and is, as of
the date of this Agreement and as of the Closing Date, hereby made to, and in
favor of, the Placement Agent. In addition to the foregoing, the Company
represents and warrants that:

 





 

 

1.      The Company has prepared and filed with the U.S. Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (Registration
No. 333-233433), and amendments thereto, and related preliminary prospectuses,
for the registration under the Securities Act of 1933, as amended (the
“Securities Act”), of the Shares, which registration statement, as so amended
(including post-effective amendments, if any) became effective on September 6,
2019. At the time of such filing, the Company met the requirements of Form S-3
under the Securities Act. Such registration statement meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act and complies with said Rule.
The Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a supplement to the form of prospectus
included in such registration statement relating to the placement of the Shares
and the plan of distribution thereof and has advised the Placement Agent of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
in this Agreement to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“Free Writing Prospectus” has the meaning set forth in Rule 405 under the
Securities Act.

 

2.       The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus, and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in the light of
the circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which (x) have not been described or
filed as required or (y) will not be filed within the requisite time period.

 



2

 

 

3.       The Company will not, without the prior consent of the Placement Agent,
prepare, use or refer to, any Free Writing Prospectus.

 

4.       There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Registration Statement and SEC Reports.

 

B.       Covenants of the Company.

 

1.      The Company has delivered or made available, or will as promptly as
practicable deliver or make available, to the Placement Agent complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus, and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests. Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Securities pursuant to the Placement other than the
Base Prospectus, the Prospectus Supplement, the Registration Statement, copies
of the documents incorporated by reference therein and any other materials
permitted by the Securities Act.

 

2.        The Company will advise the Placement Agent promptly after it receives
notice thereof of the time when any amendment to the Registration Statement has
been filed or becomes effective or any supplement to the Base Prospectus or the
final Prospectus has been filed and will furnish the Placement Agent with copies
thereof. The Company will file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the
date of any Prospectus and for so long as the delivery of a prospectus is
required in connection with the Placement. The Company will advise the Placement
Agent, promptly after it receives notice thereof (i) of any request by the
Commission to amend the Registration Statement or to amend or supplement any
Prospectus or for additional information, and (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto or any order directed at any
Incorporated Document, if any, or any amendment or supplement thereto or any
order preventing or suspending the use of the Base Prospectus or the final
Prospectus or any prospectus supplement or any amendment or supplement thereto
or any post-effective amendment to the Registration Statement, of the suspension
of the qualification of the Securities for offering or sale in any jurisdiction,
of the institution or threatened institution of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or a Prospectus or for additional information. The
Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use. If the Commission shall enter any
such stop order or order or notice of prevention or suspension at any time, the
Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable. Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.

 



3

 

 

3.        The Company will cooperate with the Placement Agent and the Purchasers
in endeavoring to qualify the Securities for sale under the securities laws of
such jurisdictions (United States and foreign) as the Placement Agent and the
Purchasers may reasonably request and will make such applications, file such
documents, and furnish such information as may be reasonably required for that
purpose, provided the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction where it is not now so qualified or required to file such a
consent, and provided further that the Company shall not be required to produce
any new disclosure document. The Company will, from time to time, prepare and
file such statements, reports and other documents as are or may be required to
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request for distribution of the Securities. The Company
will advise the Placement Agent promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

4.        The Company will comply with the Securities Act and the Exchange Act,
and the rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus. If during the period
in which a prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by the Incorporated Documents or any
Prospectus (the “Prospectus Delivery Period”), any event shall occur as a result
of which, in the judgment of the Company or in the opinion of the Placement
Agent or counsel for the Placement Agent, it becomes necessary to amend or
supplement the Incorporated Documents or any Prospectus in order to make the
statements therein, in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it is necessary at any time to
amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law. Before amending the Registration Statement or supplementing the
Incorporated Documents or any Prospectus in connection with the Placement, the
Company will furnish the Placement Agent with a copy of such proposed amendment
or supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.

 



4

 

 

5.      During the prospectus delivery period, the Company will duly file, on a
timely basis, with the Commission and the Trading Market all reports and
documents required to be filed under the Exchange Act within the time periods
and in the manner required by the Exchange Act.

 

6.      Company will not take, directly or indirectly, any action designed to
cause or result in, or that has constituted or might reasonably be expected to
constitute, the stabilization or manipulation of the price of any securities of
the Company.

 

C.                      Subsequent Equity Sales. From the date hereof until
thirty (30) days after the Closing Date, neither the Company nor any Subsidiary
shall issue, enter into any agreement to issue or announce the issuance or
proposed issuance of any shares of Common Stock or Common Stock Equivalents
other than an Exempt Issuance. From the date hereof until ninety (90) days after
the Closing Date, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction. For purposes of this
Agreement, “Variable Rate Transaction” shall mean a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price. The Placement Agent shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages.

 

SECTION 2.                    REPRESENTATIONS OF THE PLACEMENT AGENT. The
Placement Agent represents and warrants that it (i) is a member in good standing
of FINRA, (ii) is registered as a broker/dealer under the Exchange Act, (iii) is
licensed as a broker/dealer under the laws of the States applicable to the
offers and sales of the Securities by the Placement Agent, (iv) is and will be a
corporate entity validly existing under the laws of its place of incorporation,
and (v) has full power and authority to enter into and perform its obligations
under this Agreement. The Placement Agent will immediately notify the Company in
writing of any change in its status as such. The Placement Agent covenants that
it will use its reasonable best efforts to conduct the Placement hereunder in
compliance with the provisions of this Agreement and the requirements of
applicable law.

 

SECTION 3.                   COMPENSATION. In consideration of the services to
be provided for hereunder, the Company shall pay to the Placement Agent the
following compensation with respect to the Securities which the Placement Agent
is placing:

 

A.                     A cash fee (the “Cash Fee”) equal to an aggregate of
eight percent (8%) of the aggregate gross proceeds raised in the Placement. The
Cash Fee shall be paid at the closing of the Placement

(the “Closing”).

 

B.                     Subject to compliance with FINRA Rule 5110(f)(2)(D), the
Company also agrees to reimburse the Placement Agent, taken together and not
individually, for all travel and other out-of-pocket expenses, including the
reasonable fees, costs and disbursements of its legal counsel, in an amount not
to exceed an aggregate of $50,000. The Company will reimburse the Placement
Agent at the Closing directly out of the gross proceeds raised in the Placement.
In the event this Agreement shall terminate prior to the consummation of the
Placement, the Placement Agent, shall be entitled to reimbursement for actual
expenses upon providing reasonable documentation relating to the incurrence of
such expenses; provided, however, such expenses shall not exceed the aggregate
amount of $25,000, taken together and not individually.

 



5

 

 

C.                     [RESERVED]

 

D.                     The Placement Agent reserves the right to reduce any item
of its compensation or adjust the terms thereof as specified herein in the event
that a determination shall be made by FINRA to the effect that the Placement
Agent’s aggregate compensation is in excess of FINRA Rules or that the terms
thereof require adjustment.

 

SECTION 4.                   INDEMNIFICATION. The Company agrees to the
indemnification and other agreements set forth in the Indemnification Provisions
(the “Indemnification”) attached hereto as Addendum A, the provisions of which
are incorporated herein by reference and shall survive the termination or
expiration of this Agreement.

 

SECTION 5.                     ENGAGEMENT TERM. The Placement Agent’s engagement
hereunder shall be until the earlier of (i) June 15, 2020 and (ii) the final
Closing Date of the Placement (such date, the “Termination Date” and the period
of time during which this Agreement remains in effect is referred to herein as
the “Term”). Notwithstanding anything to the contrary contained herein,
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the Indemnification Provisions will survive
any expiration or termination of this Agreement. If this Agreement is terminated
prior to the completion of the Placement, all fees and expense reimbursement due
to the Placement Agent shall be paid by the Company to the Placement Agent on or
before the Termination Date (in the event such fees are earned or owed as of the
Termination Date). The Placement Agent agrees not to use any confidential
information concerning the Company provided to the Placement Agent by the
Company for any purposes other than those contemplated under this Agreement.

 

SECTION 6.                    PLACEMENT AGENT’S INFORMATION. The Company agrees
that any information or advice rendered by the Placement Agent in connection
with this engagement is for the confidential use of the Company only in their
evaluation of the Placement and, except as otherwise required by law, the
Company will not disclose or otherwise refer to the advice or information in any
manner without the Placement Agent’s prior written consent.

 

SECTION 7.                     NO FIDUCIARY RELATIONSHIP. This Agreement does
not create, and shall not be construed as creating rights enforceable by any
person or entity not a party hereto, except those entitled hereto by virtue of
the Indemnification Provisions hereof. The Company acknowledges and agrees that
the Placement Agent is not nor shall it be construed as a fiduciary of the
Company and the Placement Agent shall not have any duties or liabilities to the
equity holders or the creditors of the Company or any other person by virtue of
this Agreement or the retention of the Placement Agent hereunder, all of which
are hereby expressly waived.

 

SECTION 8.                    CLOSING. The obligations of the Placement Agent,
and the closing of the sale of the Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company contained herein and in the Purchase
Agreement, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of their obligations hereunder, and to each of the following additional
terms and conditions, except as otherwise disclosed to and acknowledged and
waived by the Placement Agent.

 



6

 

 

A.                      No stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Base Prospectus, the Prospectus Supplement or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent. Any filings required to be made by the Company in connection
with the Placement shall have been timely filed with the Commission.

 

B.                      The Placement Agent shall not have discovered and
disclosed to the Company on or prior to the Closing Date that the Registration
Statement, the Base Prospectus, the Prospectus Supplement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for the Placement Agent, is material or omits to state any fact
which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

C.                      All corporate proceedings and other legal matters
incident to the authorization, form, execution, delivery and validity of each of
this Agreement, the Securities, the Registration Statement, the Base Prospectus
and the Prospectus Supplement and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agent and the
Company shall have furnished to such counsel all documents and information that
they may reasonably request to enable them to pass upon such matters.

 

D.                      The Placement Agent shall have received from outside
counsels to the Company such counsels’ written opinions, addressed to the
Placement Agent and the Purchasers and dated as of the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

 

E.                      On the date of this Agreement and on the Closing Date,
the Placement Agent shall have received a “comfort” letter from BPM LLP as of
each such date, addressed to the Placement Agent and in form and substance
satisfactory in all respects to the Placement Agent and Placement Agent’s
counsel.

 

F.                     The Placement Agent shall have presented its book of
investors to the Company for prior to approval at the time of pricing of the
Placement.

 

G.                     On the Closing Date, Placement Agent shall have received
a certificate of the chief financial officer of the Company, dated, as
applicable, as of the date of such Closing, to the effect that, as of the date
of this Agreement and as of the applicable date, the representations and
warranties of the Company contained herein and in the Purchase Agreement were
and are accurate in all material respects, except for such changes as are
contemplated by this Agreement and except as to representations and warranties
that were expressly limited to a state of facts existing at a time prior to the
applicable Closing Date, and that, as of the applicable date, the obligations to
be performed by the Company hereunder on or prior thereto have been fully
performed in all material respects. Such officer shall also provide a customary
certification as to such accounting or financial matters that are included or
incorporated by reference in the Registration Statement or the Prospectus that
BPM LLP is unable to provide assurances on in the letter contemplated by Section
8(E) above.

 

H.                     On the Closing Date, Placement Agent shall have received
a certificate of the Secretary of the Company, dated, as applicable, as of the
date of such Closing, certifying to the organizational documents, good standing
in the state of incorporation of the Company and board resolutions relating to
the Placement of the Securities from the Company.

 



7

 

 

I.                       The Company (i) shall not have sustained since the date
of the latest audited financial statements included or incorporated by reference
in the Registration Statement, the Base Prospectus and the Prospectus
Supplement, any loss or interference with its business from fire, explosion,
flood, terrorist act or other calamity, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in or contemplated by the Registration Statement,
the Base Prospectus and the Prospectus Supplement, and (ii) since such date
there shall not have been any change in the capital stock or long-term debt of
the Company or any change, or any development involving a prospective change, in
or affecting the business, general affairs, management, financial position,
stockholders’ equity, results of operations or prospects of the Company,
otherwise than as set forth in or contemplated by the Registration Statement,
the Base Prospectus and the Prospectus Supplement, the effect of which, in any
such case described in clause (i) or (ii), is, in the judgment of the Placement
Agent, so material and adverse as to make it impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated by the Base Prospectus and the Prospectus Supplement.

 

J.                      The Common Stock is registered under the Exchange Act
and, as of the Closing Date, the Shares shall be listed for trading on the
Trading Market or other applicable U.S. national exchange and reasonable
evidence of such action, if available, shall have been provided to the Placement
Agent upon its request. The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the Trading Market or other applicable U.S. national exchange, nor has the
Company received any information suggesting that the Commission or the Trading
Market or other U.S. applicable national exchange is contemplating terminating
such registration or listing.

 

K.                     No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially and adversely affect the business or
operations of the Company.

 

L.                     The Company shall have prepared and filed with the
Commission a Current Report on Form 8-K with respect to the Placement, including
as an exhibit thereto this Agreement.

 

M.                     The Company shall have entered into a Purchase Agreement
with each of the Purchasers and such agreements shall be in full force and
effect and shall contain representations, warranties and covenants of the
Company as agreed between the Company and the Purchasers.

 

N.                     FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

O.                     Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates and
documents as the Placement Agent may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 



8

 

 

SECTION 9.                 [RESERVED]

 

SECTION 10.                   GOVERNING LAW. This Agreement will be governed by,
and construed in accordance with, the laws of the State of New York applicable
to agreements made and to be performed entirely in such State. This Agreement
may not be assigned by either party without the prior written consent of the
other party. This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns. Any
right to trial by jury with respect to any dispute arising under this Agreement
or any transaction or conduct in connection herewith is waived. Any dispute
arising under this Agreement may be brought into the courts of the State of New
York or into the Federal Court located in New York, New York and, by execution
and delivery of this Agreement, the Company hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
aforesaid courts. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If either party shall commence an action or proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

SECTION 11.                 ENTIRE AGREEMENT/MISC. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto with respect to this Placement, and
supersedes all prior agreements and understandings, relating to the subject
matter hereof. Notwithstanding anything to the contrary contained herein, the
terms of the Underwriting Agreement between the parties dated April 21, 2020
shall continue to be effective. If any provision of this Agreement is determined
to be invalid or unenforceable in any respect, such determination will not
affect such provision in any other respect or any other provision of this
Agreement, which will remain in full force and effect. This Agreement may not be
amended or otherwise modified or waived except by an instrument in writing
signed by both the Placement Agent and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery of the Securities. This Agreement may be executed
in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or a .pdf format
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or .pdf signature page were an original thereof.

 



9

 

 

SECTION 12.                  CONFIDENTIALITY. The Placement Agent (i) will keep
the Confidential Information (as such term is defined below) confidential and
will not (except as required by applicable law or stock exchange requirement,
regulation or legal process (“Legal Requirement”)), without the Company’s prior
written consent, disclose to any person any Confidential Information, and (ii)
will not use any Confidential Information other than in connection with the
Placement. The Placement Agent further agrees to disclose the Confidential
Information only to its Representatives (as such term is defined below) who need
to know the Confidential Information for the purpose of the Placement, and who
are informed by the Placement Agent of the confidential nature of the
Confidential Information. The term “Confidential Information” shall mean, all
confidential, proprietary and non-public information (whether written, oral or
electronic communications) furnished by the Company to the Placement Agent or
its Representatives in connection with such Placement Agent’s evaluation of the
Placement. The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by the Placement Agent or its Representatives in violation of this
Agreement, (ii) is or becomes available to the Placement Agent or any of its
Representatives on a non-confidential basis from a third-party, (iii) is known
to the Placement Agent or any of its Representatives prior to disclosure by the
Company or any of its Representatives, or (iv) is or has been independently
developed by the Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the Company. The term
“Representatives” shall mean with respect to the Placement Agent, its directors,
board committees, officers, employees, financial advisors, attorneys and
accountants. This provision shall be in full force until the earlier of (a) the
date that the Confidential Information ceases to be confidential and (b) two
years from the date hereof. Notwithstanding any of the foregoing, in the event
that the Placement Agent or any of its Representatives are required by Legal
Requirement to disclose any of the Confidential Information, the Placement Agent
and its Representatives will furnish only that portion of the Confidential
Information which the Placement Agent or its Representative, as applicable, is
required to disclose by Legal Requirement as advised by counsel, and will use
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information so disclosed.

 

SECTION 13.                   NOTICES. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is sent to the
email address specified on the signature pages attached hereto prior to 6:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is sent to the email
address on the signature pages attached hereto on a day that is not a business
day or later than 6:30 p.m. (New York City time) on any business day, (c) the
third business day following the date of mailing, if sent by U.S.
internationally recognized air courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages hereto.

 

SECTION 14.                   PRESS ANNOUNCEMENTS. The Company agrees that the
Placement Agent shall, from and after any Closing, have the right to reference
the Placement and the Placement Agent’s role in connection therewith in the
Placement Agent’s marketing materials and on its website and to place
advertisements in financial and other newspapers and journals, in each case at
its own expense.

 

[The remainder of this page has been intentionally left blank.]

 



10

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

 Very truly yours,     MAXIM GROUP LLC     By:      Name: Clifford A. Teller   
Title: Executive Managing Director, Investment Banking         Address for
notice:         405 Lexington Avenue    New York, New York 10174    Attention:
James Siegel, General Counsel    Email: jsiegel@maximgrp.com

 

Accepted and Agreed to as of the date first written above:     SUMMIT WIRELESS
TECHNOLOGIES, INC.     By:      Name: Brett Moyer    Title: Chief Executive
Officer           Address for notice:         6840 Via Del Oro    Suite 280, San
Jose, California    Attention: Chief Executive Officer    E-mail:
bmoyer@summitwireless.com 

 





 

 



ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim” or the “Placement
Agent”) by Summit Wireless, Inc. (the “Company”) pursuant to a placement agent
agreement dated as of the date hereof, by and among the Company and the
Placement Agent, as it may be amended from time to time in writing (the
“Agreement”), the Company hereby agrees as follows (Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Agreement):

 

1. The Company agrees to indemnify and hold harmless the Placement Agent and its
respective affiliates (as defined in Rule 405 under the Securities Act of 1933,
as amended) and their respective directors, officers, employees, agents and
controlling persons (the Placement Agent and each such person each being an
“Indemnified Party”) from and against all losses, claims, damages and
liabilities (or actions, including shareholder actions, in respect thereof),
joint or several, to which such Indemnified Party may become subject under any
applicable federal or state law, or otherwise, which arise out of or are based
on (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto), including
the information deemed to be a part of the Registration Statement at the time of
effectiveness and at any subsequent time pursuant to Rules 430A and 430B of the
Securities Act and the rules and regulations thereunder, as applicable, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading or (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus or Prospectus Supplement (or any amendment or supplement to any of
the foregoing) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Shares,
including any roadshow or investor presentations made to investors by the
Company (whether in person or electronically) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iv) in whole or in part any inaccuracy in any material respect in
the representations and warranties of the Company contained herein or in the
Securities Purchase Agreement; provided, however, that the Company shall not be
liable to the extent that such loss, claim, liability, expense or damage is
based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with written information
furnished to the Company in writing with respect to the Placement Agent
expressly for use in the Registration Statement, the Prospectus, the Prospectus
Supplement or any amendment thereof or supplement thereto, which information
shall consist solely of the following: (i) the name of the Placement Agent
appearing in the Prospectus; and (ii) the information set forth in the
Prospectus Supplement in the fifth and sixth paragraphs under the caption “Plan
of Distribution—Fees and Expenses”. The Company will not be liable to any
Indemnified Party under the foregoing indemnification and reimbursement
provisions: (i) for any settlement by an Indemnified Party effected without its
prior written consent (not to be unreasonably withheld); or (ii) to the extent
that any loss, claim, damage or liability is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
the Indemnified Party's willful misconduct or gross negligence. The Company also
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company or its security
holders or creditors related to or arising out of the engagement of the
Placement Agent pursuant to, or the performance by the Placement Agent of the
services contemplated by, this Agreement except to the extent that any loss,
claim, damage or liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Indemnified
Party's willful misconduct or gross negligence.

 



12

 

 

2.                  Promptly after receipt by the Placement Agent of notice of
any claim or the commencement of any action or proceeding with respect to which
the Placement Agent is entitled to indemnity hereunder, the Placement Agent will
notify the Company in writing of such claim or of the commencement of such
action or proceeding, and the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to the Placement
Agent and will pay the fees and expenses of such counsel. Notwithstanding the
preceding sentence, the Placement Agent will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for the Placement Agent reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and the Placement Agent. In such
event, the reasonable fees and disbursements of no more than one such separate
counsel will be paid by the Company. The Company will have the exclusive right
to settle the claim or proceeding provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of the
Placement Agent, which will not be unreasonably withheld.

 

3.               The Company agrees to notify the Placement Agent promptly of
the assertion against it or any other person of any claim or the commencement of
any action or proceeding relating to a transaction contemplated by the
Agreement.

 

4.               If for any reason the foregoing indemnity is unavailable to the
Placement Agent or insufficient to hold such Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by the Placement Agent,
as the case may be, as a result of such losses, claims, damages or liabilities
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand, and the Placement Agent on the other,
but also the relative fault of the Company on the one hand and the Placement
Agent on the other that resulted in such losses, claims, damages or liabilities,
as well as any relevant equitable considerations. The amounts paid or payable by
a party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim. Notwithstanding
the provisions hereof, the Placement Agent’s share of the liability hereunder
shall not be in excess of the amount of fees actually received, or to be
received, by the Placement Agent under the Agreement (excluding any amounts
received as reimbursement of expenses incurred by the Placement Agent).

 

5.               These Indemnification Provisions shall remain in full force and
effect whether or not the transaction contemplated by the Agreement is completed
and shall survive the termination of the Agreement, and shall be in addition to
any liability that the Company might otherwise have to any indemnified party
under the Agreement or otherwise.

 

[The remainder of this page has been intentionally left blank.]

 



13

 

 

 Very truly yours,     MAXIM GROUP LLC     By:      Name: Clifford A. Teller   
Title: Executive Managing Director, Investment Banking           Address for
notice:         405 Lexington Avenue    New York, New York 10174    Attention:
James Siegel, General Counsel    Email: jsiegel@maximgrp.com

 



Accepted and Agreed to as of the date first written above:     SUMMIT WIRELESS
TECHNOLOGIES, INC.     By:      Name:Brett Moyer    Title: Chief Executive
Officer         Address for notice:         6840 Via Del Oro    Suite 280, San
Jose, California    Attention: Chief Executive Officer    E-mail:
bmoyer@summitwireless.com 



 

[Signature Page to Indemnification Provisions

Pursuant to June 2020 Placement Agency Agreement

between Maxim Group LLC and Summit Wireless Technologies, Inc.]

 





 